internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-101047-01 date date re distributing controlled sub sub individual business a business b state x date r p q r s t u plr-101047-01 this is in reply to a letter dated date in which a ruling is requested as to the federal_income_tax consequences of a transaction consummated on date r additional information was submitted in letters dated february march march june and date the facts submitted for consideration are substantially as set forth below this letter replaces our letter dated date distributing is a state x corporation which is engaged in business a prior to date r distributing had outstanding p shares of class a common_stock and q shares of class b common_stock prior to date r distributing’s stock was held by or for the benefit of descendants of individual now deceased consisting of individual’s six children and their children controlled is a state x corporation which is engaged in business b controlled has outstanding solely common_stock all of which was held by distributing sub is a state x corporation which is wholly owned by distributing financial information has been submitted which indicates that each of distributing and controlled had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the last five years in the course of the past several years irreconcilable differences arose between the distributing shareholders over the operation and future of distributing and in particular the relative emphases to be placed upon business a and business b certain shareholders the remaining shareholders desired that the company emphasize business a and de-emphasize business b other shareholders the settling shareholders desired that distributing increase emphasis on business b and de-emphasize business a these differences significantly impaired operations of the corporation to alleviate these operating difficulties the following transaction was consummated i ii iii in partial payment of accrued interest payable on a previously outstanding debt by controlled to distributing controlled issued to distributing a five year promissory note the controlled note distributing contributed to the capital of controlled the remainder of all the intercompany payables notes payable accrued interest and all other_amounts owed by controlled to distributing distributing transferred to controlled as a capital_contribution assets of business b in addition sub transferred to controlled all the assets of business b that were owned by sub and all of the intercompany plr-101047-01 iv v vi payables and all other_amounts that were owed by controlled to sub controlled paid a cash dividend to distributing in an amount less than dollar_figurer pursuant to the reorganization plan controlled assumed certain employment contracts between distributing and certain executives who worked in business b distributing paid a cash contribution to controlled to assist controlled in performing the severance and other obligations under those contracts distributing distributed to the settling shareholders all the controlled stock cash of dollar_figurer the cash payment and a dollar_figures distributing promissory note the distributing note in exchange for all of the settling shareholders’ shares of distributing stock class a and class b which was t shares the distributing note is due and payable in full on the fifth anniversary of the date on which distributing distributed the controlled stock vii controlled amended its certificate of incorporation to increase its authorized shares of controlled common_stock and engaged in a stock split after the distribution three of the controlled shareholders sold all of their controlled stock amounting to u percent of the outstanding_stock of controlled to controlled in connection with the transaction the following representations have been made a b c d the fair_market_value of controlled stock and the other consideration received by the settling shareholders equaled the fair_market_value of the distributing stock surrendered in the exchange no part of the consideration distributed by distributing was received by any settling shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing the indebtness owed by controlled to distributing after the distribution of controlled stock does not consitute stock_or_securities the five years of financial information submitted on behalf of distributing and controlled is representative of the present operations of each and there have been no substantial operational changes since the date of the last financial statements submitted plr-101047-01 e f g h i j k l m n following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the transaction was carried out to end shareholder disputes over the operation of business a and business b the transaction was motivated in whole or substantial part by this corporate business_purpose other than the redemption of the settling shareholders’ stock described in step vi above and the redemption of the three controlled shareholders as described above there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in distributing or controlled after the distribution other than the redemption of the three controlled shareholders as described above there is no plan or intention by either distributing or controlled directly or though any subsidiary_corporation to purchase any of its outstanding_stock after the distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code payments made in all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length immediately before the transaction items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s plr-101047-01 excess_loss_account if any with respect to the controlled stock will be included in income immediately before the transaction based on the information submitted and on the representations set forth above we hold as follows for federal_income_tax purposes the transfer by sub to controlled described in step iii shall be viewed as a transfer in exchange for an amount of controlled stock equal in value to that of the assets transferred by sub followed by a distribution of the constructively received controlled stock to distributing no gain_or_loss will be recognized to sub on the transfer of assets subject_to liabilities to controlled sec_351 and sec_357 the transfer by distributing to controlled of assets subject_to liabilities as described above in steps ii iii and v and the cash distribution set forth in step iv shall be viewed for federal_income_tax purposes as a transfer in exchange for controlled stock equal in value to that of the assets transferred by distributing minus the amount of the cash distributed by controlled followed by the distribution of the controlled stock the cash payment and the distributing note to the settling shareholders in exchange for all of their stock of distributing the transaction will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets to controlled in exchange for controlled stock cash and the assumption_of_liabilities as described above sec_361 and sec_357 the basis of the assets received by controlled from distributing or sub will be the same as the basis of such assets in the hands of distributing or sub immediately prior to the transaction sec_362 and b the holding_period of distributing’s or sub 1's assets received by controlled will include the period during which such assets were held by distributing or sub sec_1223 no gain_or_loss will be recognized to controlled on receipt of the assets from distributing and sub as described in steps ii iii and v solely in exchange for controlled stock sec_1032 gain but not loss will be recognized to the settling shareholders upon the receipt of the controlled stock the distributing note and cash in exchange for the stock of distributing held by the settling shareholders in an amount not in excess of the sum of such cash and the value of the plr-101047-01 distributing note sec_356 the gain shall be treated as gain from the exchange of property sec_356 and revrul_93_62 c b no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock the cash payment and the distributing note sec_361 the basis of the controlled stock in the hands of the settling shareholders will be the same as the basis of the distributing stock surrendered in exchange therefor decreased by the cash payment and the fair_market_value of the distributing note and increased by the amount of any gain recognized by the settling shareholders sec_358 the holding_period of the controlled stock will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the regulations controlled will be subject_to the applicable built-in_gain_tax of sec_1374 with respect to any net_recognized_built-in_gain attributable to the assets it receives from distributing and sub to the extent that a settling shareholder’s interest in or share of the distributing note received in exchange for the settling shareholder’s distributing stock is properly characterized solely as consideration for the distributing stock transferred to distributing each settling shareholder who receives an interest in or share of the distributing note is not otherwise prohibited from use of the installment_method and the settling shareholder’s exchange of distributing stock for an interest in or share of the distributing note results in the realization of a gain by the settling shareholder each such settling shareholder who does not elect out of the installment_method will be required to report the income realized from the exchange of distributing stock for an interest in or share of the distributing note on the installment_method the information provided in the request_for_ruling does not provide an adequate basis for a determination whether any settling shareholder would be a related_person within the meaning of sec_453 to any distributing shareholder after the completion of the transactions described in the request_for_ruling if a settling shareholder and a distributing shareholder would be related_persons within the meaning of sec_453 the provision of sec_453b including sec_453b would apply plr-101047-01 no opinion is expressed about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer and an authorized representative sincerely yours associate chief_counsel corporate by _ chief branch cc
